Citation Nr: 0939858	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post left acromioclavicular joint separation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from July 1980 to 
December 1981.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied entitlement to a rating in excess 
of 20 percent for status post left acromioclavicular (AC) 
joint separation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and have been extensively interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Records show the 
Veteran was provided VCAA notice by correspondence dated in 
July 2005. 

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  He was notified that VCAA notice 
applied to all elements of the claim in a March 2006 RO 
letter.

The Veteran seeks a higher rating for his service-connected 
post left acromioclavicular joint separation.  

In his June 2005 claim, the Veteran stated that he sought an 
increased rating for his left shoulder disability as he has 
not been able to work effectively in his profession because 
of his shoulder. 

In a November 2005 VA examination report, the Veteran 
complained of a worsening left shoulder disability.  The 
Veteran reported no giving way or instability, but complained 
of a dull ache and stiffness on the left.  He also complained 
that he could only lift 2-3 lbs with his left hand due to 
shoulder impingement/weakness.  The examiner reported bony 
joint enlargement, deformity, weakness, tenderness, and 
abnormal motion of the left shoulder, and diagnosed left 
shoulder impingement syndrome.  An x-ray report from that 
time found no acute fracture or dislocation of the left 
shoulder, mild chronic deformity of the distal clavicle 
probably secondary to old trauma and possibly mild 
superimposed degenerative joint disease.  The examiner also 
noted that the glenohumeral joint was preserved, and 
diagnosed no acute osseous abnormalities, and mild chronic 
changes of the distal clavicle.  However, the examiner did 
not address any functional loss due to pain on use or due to 
flare-ups.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded." Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  Moreover, the RO/AMC should consider whether 
extraschedular rating is warranted, as asserted by the 
Veteran.  See 38 C.F.R. § 3.321.

Furthermore, the Board notes that the Veteran has not 
received a VA examination for compensation purposes since 
November 2005.  VA has a duty to assist the veteran which 
includes conducting a thorough and contemporaneous medical 
examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran 
should be afforded a VA examination which describes the 
impact of his service-connected disability on his employment 
and daily life.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for his left 
shoulder disability since November 2005.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran is to be scheduled for VA 
orthopedic examination to determine the 
severity of his left shoulder disability.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Evaluation of 
the Joints, and the worksheet should be 
utilized in conjunction with the 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


